            Case 1:18-cv-11989-RA Document 13 Filed 03/05/19 Page 1 of 1


Eric J. Shimanoff (ejs@cll.com)
COWAN, LIEBOWITZ & LATMAN, P.C.
114 West 47th Street
New York, NY 10036
(212) 790-9200
Attorneys for Defendant

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
CANDI STATON PRODUCTIONS, INC.                                   :   Civil Action No. 18-cv-11989 (RA)

                                    Plaintiff,                  :

                                                                :    RULE 7.1 DISCLOSURE
                  -against-
                                                                :
WARNER BROS RECORDS INC.,
                                                                :
                                    Defendant.
                                                                 :
---------------------------------------------------------------- x

         Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local General Rule 1.9] and to

enable District Judges and Magistrate Judges of the Court to evaluate possible disqualification or

recusal, the undersigned counsel for Defendant Warner Bros. Records Inc. certifies that Warner

Bros. Records Inc. is a wholly-owned indirect subsidiary of Warner Music Group Corp., a

Delaware corporation. Warner Music Group Corp. is owned and controlled, directly and

indirectly, by affiliates of Access Industries, Inc., which is not a publicly traded company. No

publicly traded corporation directly or indirectly holds ten percent or more of the stock in

Warner Bros. Records Inc.

Dated: New York, New York

March 5, 2019                                         COWAN, LIEBOWITZ & LATMAN, P.C.

                                                      By:      /s/ Eric J. Shimanoff_________


                                                             Eric J. Shimanoff
                                                      114 West 47th Street
                                                      New York, New York 10036
                                                      (212) 790-9200
                                                      Attorneys for Defendant
